DETAILED ACTION
Claims 1-6, 8-13, and 15-19 are amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,049 B2 (hereinafter “reference patent”) in view of Bertholf (US 2006/0294199 A1) and Agapi et al. (US 2008/0077384 A1; hereinafter Agapi). 

With respect to claims 1, 8, and 15: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the reference patent anticipates the method, the system, and the storage medium recited in claims 1, 8, and 15, respectively; except for the limitations “generating, by the at least one computing device, a customizable user interface (UI) having editable fields corresponding to the localizable element, wherein the editable fields allow localized text to be input therein, and the localized text input to the editable fields is a translation into the second human language of text initially provided in the first human language”.
However, Bertholf teaches:
generating, by the at least one computing device, a customizable user interface (UI) (see e.g. Bertholf, paragraph 30: “builds or manages a website using a Web Empowerment control area which enables customization. A user can also visit a website that was developed using an embodiment and be able to see custom content”) having editable fields (see e.g. Bertholf, paragraph 72: “a blueprint that specifies the interface details necessary to create objects … allowing outside developers to build component blueprints; these documents are read and executed by the application shell allowing for the databases, tables, fields, and pages to be generated plugging into the application shell… thousands of different components can be built and modified by third party software providers… This enables websites created under various embodiments to be global products that can be readily modified and corresponding to the localizable element (see e.g. Bertholf, paragraph 76: “location and nationality data may be used to generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”),
The reference patent and Bertholf are analogous art because they are in the same field of endeavor: localization of webpage elements. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent with the teachings of Bertholf. The motivation/suggestion would be to improve the webpage development process by increasing the administrative capabilities provided to the developers.
Furthermore, Agapi teaches:
wherein the editable fields (see e.g. Agapi, paragraph 23: “user entered textual content displayed in text boxes”; and Fig. 2: “216”¸ ”236”) allow localized text (see e.g. Agapi, Fig. 2: “El zorro marron rapido”) to be input therein (see e.g. Agapi, paragraph 33: “Interface 230 can include analogous prompts 232-238, which are presented in Spanish”), and the localized text input to the editable fields is a translation (see e.g. Agapi, paragraph 32: “dynamic translations are performed… Interface 210 shows an application interface as it exists before dynamic translations are performed and interface 230 shows the same application interface after dynamic translations”) into the second human language (see e.g. Agapi, paragraph 33: “Spanish”) of text initially provided in the first human language (see e.g. Agapi, paragraph 33: “originally in English… Interface 230 can include analogous prompts 232-238, which are presented in Spanish. For example, a title prompt 212 of "Application" can be dynamically translated into "Uso" of title prompt 232. In another example, textual prompt 215 of "Type Here" can be dynamically translated into "Tipo Aqui" of textual prompt 235”; and Fig. 2).


With respect to claim 2: Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the reference patent as modified anticipates the method recited in claim 2; except for the limitation “generating the customizable UI is performed in a locale corresponding to the localizable element and in the language into which the customizable UI is localized”.
However, Bertholf teaches:
generating the customizable UI is performed in a locale corresponding to the localizable element and in the language into which the customizable UI is localized (see e.g. paragraph 76: “location and nationality data may be used to generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”).
The reference patent and Bertholf are analogous art because they are in the same field of endeavor: localization of webpage elements. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent with the teachings of Bertholf. The motivation/suggestion would be to improve the webpage development process by increasing the administrative capabilities provided to the developers.

With respect to claim 3: Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference patent as modified anticipates the method recited in claim 3. 

With respect to claim 4: Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the reference patent as modified anticipates the method recited in claim 4; except for the limitation “further comprising outputting the customizable UI to a webpage author for localization of the localizable element into another language from the language in which the customizable UI was first designed, and controlling the customizable UI to display information to an external editor, wherein the customizable UI is configured to enable the external editor to at least one of create a list of applications for a defined control or selectively override application images”.
However, Bertholf teaches:
further comprising outputting the customizable UI to a webpage author for localization of the localizable element into another language from the language in which the customizable UI was first designed (see e.g. paragraph 38: “Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”), and controlling the customizable UI to display information to an external editor (see e.g. paragraph 22: “a web application that simplifies and automates the process of creating, authoring, editing and maintaining the structure, content, and functionality of a website”; and paragraph 72: “allowing outside wherein the customizable UI is configured to enable the external editor to at least one of create a list of applications for a defined control (see e.g. paragraph 21: “foundational web platform provides for extending website functionality by selecting components from a library of installable web components which plug into the web-applications framework”; paragraph 69: “To accomplish "plug and play," a wi string is used as a content feed to provide a software interface for the assembly step 4. An example of a "plug and play" additional functionality 13 would be a guest book module which may be a standard module that can simply be added to a website without a need for creating the module from scratch. The wi string provides the customizing parameters to fit the guest book module into the website with the same look and feel as the rest of the web page”; and paragraph 72: “developers can embrace the system shell to build their own additional functionality objects which can be implemented as "plug and play" modules that integrate with the system”) or selectively override application images.
The reference patent and Bertholf are analogous art because they are in the same field of endeavor: localization of webpage elements. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent with the teachings of Bertholf. The motivation/suggestion would be to improve the webpage development process by increasing the administrative capabilities provided to the developers.

With respect to claim 5: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-6 of the reference patent as modified anticipates the method recited in claim 5. 

With respect to claim 6: Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent as modified anticipates the method recited in claim 6; except for the limitation “wherein the customizable UI comprises a display region having one or more text boxes including the editable fields and one or more images, the one or more text boxes inform an external editor that localized text can be input therein, and the one or more images are not editable”.
However, Bertholf teaches:
wherein the customizable UI comprises a display region (see e.g. Bertholf, paragraph 30: “user can also visit a website that was developed using an embodiment and be able to see custom content”) having one or more text boxes including the editable fields (see e.g. Bertholf, paragraph 76: “generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”) and one or more images (see e.g. Bertholf, paragraph 66: “static content of segments 9, which contain a block of text or images”),… and the one or more images are not editable (see e.g. Bertholf, paragraph 66: “static content”).
The reference patent and Bertholf are analogous art because they are in the same field of endeavor: localization of webpage elements. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the reference patent with the teachings of Bertholf. The motivation/suggestion would be to improve the webpage development process by increasing the administrative capabilities provided to the developers.
Furthermore, Agapi teaches: 
the one or more text boxes inform an external editor that localized text can be input therein (see e.g. Agapi, paragraph 33: “textual prompt 215 of "Type Here" can be dynamically translated into "Tipo Aqui" of textual prompt 235”; and Fig. 2: “215-216”, “235-236”), and
The reference patent and Agapi are analogous art because they are in the same field of endeavor: translation of web page elements from one human language to another. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Agapi. The motivation/suggestion would be to improve the flexibility of the translation model (see e.g. Agapi, paragraphs 7-10).

With respect to claims 7, 9-14, and 16-20: Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 9-14, and 16-20 of the reference patent as modified anticipates the method, the system, and the storage medium recited in claims 7, 9-14, and 16-20, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertholf (US 2006/0294199 A1) and Agapi et al. (US 2008/0077384 A1; hereinafter Agapi).

With respect to claim 1, Bertholf teaches: A method performed on at least one computing device (see e.g. Bertholf, paragraph 120-121; and Fig. 9), the method comprising: 
receiving, by the at least one computing device in response to a request for a webpage, information that describes the requested webpage and a localizable element of the requested webpage (see e.g. Bertholf, paragraph 35: “Pages may be assigned a Parent URL, automatically structuring them as a subordinate page within the dynamic menus and site maps. Each page may be assigned multiple language sets, as described below, where the web manager may include translated content copy. In addition to the page content assigned to each language set, there may be assigned multiple content and component segments for each language set. Content segments allow for additional text copy to be included where specified in a web page. With various embodiments of the present invention, component segments may seamlessly integrate content and components by providing the ability to interface with installed components within a specified web page. Both content segments and component segments share the segment block identified within Template management”; paragraph 38: “Various embodiments of the present invention permit Web Visitor Localization to allow customizing generated websites according to the visitor's location, nationality, native language and selected URL. This capability allows web visitors to quickly and easily view web content in their local format. Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module”; and paragraph 21: “the web application provides international language support within the web-application's administrative control panel, referred to as the "Web Empowerment" area, as well as multiple language interfaces to individuals accessing the web-application, referred to as Web Visitors”); 
translating, by the at least one computing device based on a desired locale for the requested webpage, the localizable element from a first human language that does not correspond to the desired locale to a second human language that does correspond to the desired locale (see e.g. Bertholf, paragraph 38: “Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”; paragraph 40: “Localized dialects of a Web Visitor may also be supported within various embodiments of the present invention. In many countries, the native language may be a distinct dialect that differs significantly from the national language. Thus, the ability to localize the website to particular dialects is expected to enhance the economic power of commercial websites. The web visitor will see a direct translation or may also have the ability to select their language if configured in the web application”; and paragraph 25: “In regards to the Web Application, the various embodiments of the invention provide the ability to… automatically or manually switch to local translation of language/dialect”); 
generating, by the at least one computing device based on the received information and the translated localizable element, the requested webpage, where the generated webpage includes the see e.g. Bertholf, paragraph 38: “Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”; paragraph 40: “Localized dialects of a Web Visitor may also be supported within various embodiments of the present invention. In many countries, the native language may be a distinct dialect that differs significantly from the national language. Thus, the ability to localize the website to particular dialects is expected to enhance the economic power of commercial websites. The web visitor will see a direct translation or may also have the ability to select their language if configured in the web application”; paragraph 33: “Page assembly occurs when a Web Visitor accesses the web-application. During this process, page navigation is generated, roles are identified and permissions are set, template format and style are loaded, placeholders are identified, and language cards are loaded. Then the language segments and content and components alike are parsed into their designated areas”; and paragraph 35: “Each page may be assigned multiple language sets, as described below, where the web manager may include translated content copy. In addition to the page content assigned to each language set, there may be assigned multiple content and component segments for each language set”); and 
generating, by the at least one computing device, a customizable user interface (UI) (see e.g. Bertholf, paragraph 30: “builds or manages a website using a Web Empowerment control area which enables customization. A user can also visit a website that was developed using an embodiment and be able to see custom content”) having editable fields (see e.g. Bertholf, paragraph 72: “a blueprint that specifies the interface details necessary to create objects … allowing outside developers to build component blueprints; these documents are read and executed by the application shell allowing for the databases, tables, fields, and pages to be generated plugging into the application shell… thousands of different components can be built and modified by third party software providers… This enables websites created under various embodiments to be global products that can be readily modified and expanded in functionality”) corresponding to the localizable element (see e.g. Bertholf, paragraph 76: “location and nationality data may be used to generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”), 
Bertholf does not but Agapi teaches: 
wherein the editable fields (see e.g. Agapi, paragraph 23: “user entered textual content displayed in text boxes”; and Fig. 2: “216”¸ ”236”) allow localized text (see e.g. Agapi, Fig. 2: “El zorro marron rapido”) to be input therein (see e.g. Agapi, paragraph 33: “Interface 230 can include analogous prompts 232-238, which are presented in Spanish”), and the localized text input to the editable fields is a translation (see e.g. Agapi, paragraph 32: “dynamic translations are performed… Interface 210 shows an application interface as it exists before dynamic translations are performed and interface 230 shows the same application interface after dynamic translations”) into the second human language (see e.g. Agapi, paragraph 33: “Spanish”) of text initially provided in the first human language (see e.g. Agapi, paragraph 33: “originally in English… Interface 230 can include analogous prompts 232-238, which are presented in Spanish. For example, a title prompt 212 of "Application" can be dynamically translated into "Uso" of title prompt 232. In another example, textual prompt 215 of "Type Here" can be dynamically translated into "Tipo Aqui" of textual prompt 235”; and Fig. 2).
Bertholf and Agapi are analogous art because they are in the same field of endeavor: translation of web page elements from one human language to another. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bertholf with the teachings of Agapi. The motivation/suggestion would be to improve the flexibility of the translation model (see e.g. Agapi, paragraphs 7-10).

With respect to claim 2, Bertholf as modified teaches: The method of claim 1 wherein the localizable element comprises text (see e.g. Bertholf, paragraph 25: “hold all text in dialect specific language cards”; paragraph 35: “Content segments allow for additional text copy to be included where specified in a web page”; and paragraph 65: “Segment 9 stores the main content of the web page, e.g., text and photographs”) and generating the customizable UI is performed in a locale corresponding to the localizable element and in the language into which the customizable UI is localized (see e.g. Bertholf, paragraph 76: “location and nationality data may be used to generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”).

With respect to claim 3, Bertholf as modified teaches: The method of claim 1 wherein the localizable element comprises an image with text (see e.g. Bertholf, paragraph 35: “Each page may be assigned multiple language sets, as described below, where the web manager may include translated content copy. In addition to the page content assigned to each language set, there may be assigned multiple content and component segments for each language set”; paragraph 38: “Visitor Localization to allow customizing generated websites according to the visitor's location, nationality, native language and selected URL. This capability allows web visitors to quickly and easily view web content in their local format. Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website”; paragraph 65: “Segment 9 stores the main content of the web page, e.g., text and photographs”; paragraph 66: “contain a block of text or images”; and paragraphs 41, 76).

With respect to claim 4, Bertholf as modified teaches: The method of claim 1 wherein the method is performed at a time of authoring the webpage as opposed to run-time (see e.g. Bertholf, paragraph 21: “This invention provides a foundational Web platform that enables for rapid deployment and ease of maintenance of custom content-rich web sites. Enabling click-and-play integration of application modules, the foundational web platform provides for extending website functionality by selecting components from a library of installable web components which plug into the web-applications framework. This capability enables Web Managers with minimal or no knowledge of Web authoring languages, to develop and manage structured or unstructured content without third party software. Additionally, the web application provides international language support within the web-application's administrative control panel, referred to as the "Web Empowerment" area, as well as multiple language interfaces to individuals accessing the web-application, referred to as Web Visitors”; paragraph 34: “The various embodiments of the present invention facilitate this task by providing greater flexibility to the generation, use and modification of templates. The aspect of various embodiments which enable a Web Manager to generate, us and modify templates is referred to herein as the "Web Empowerment Module." Within each template grouping there may be a single or multiple layouts and/or designs that may be applied to enhance the user's experience”; and paragraphs 25, 35, 38) and further comprising outputting the customizable UI to a webpage author for localization of the localizable element into another language from the language in which the customizable UI was first designed (see e.g. Bertholf, paragraph 38: “Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”), and controlling the customizable UI to display information to an external editor (see e.g. paragraph 22: “a web application that simplifies and automates the process of creating, authoring, editing and maintaining the structure, content, and functionality of a website”; and paragraph 72: “allowing outside developers to build component blueprints; these documents are read and executed by the application shell allowing for the databases, tables, fields, and pages to be generated plugging into the application shell”), wherein the customizable UI is configured to enable the external editor to at least one of create a list of applications for a defined control (see e.g. paragraph 21: “foundational web platform provides for extending website functionality by selecting components from a library of installable web components which plug into the web-applications framework”; paragraph 69: “To accomplish "plug and play," a wi string is used as a content feed to provide a software interface for the assembly step 4. An example of a "plug and play" additional functionality 13 would be a guest book module which may be a standard module that can simply be added to a website without a need for creating the module from scratch. The wi string provides the customizing parameters to fit the guest book module into the website with the same look and feel as the rest of the web page”; and paragraph 72: “developers can embrace the system shell to build their own additional functionality objects which can be implemented as "plug and play" modules that integrate with the system”) or selectively override application images.

With respect to claim 5, Bertholf as modified teaches: The method of claim 1 wherein the information identifies at least one of the localizable element as an element of the webpage that can be localized (see e.g. paragraph 38: “Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”; paragraph 40: “Localized dialects of a Web Visitor may also be supported within various embodiments of the present invention. In many countries, the native language may be a distinct dialect that differs significantly from the national language. Thus, the ability to localize the website to particular dialects is expected to enhance the economic power of commercial websites. The web visitor will see a direct translation or may also have the ability to select their language if configured in the web application”; paragraph 25: “In regards to the Web Application, the various embodiments of the invention provide the ability to… automatically or manually switch to local translation of language/dialect”; and paragraphs 33-35) or other localizable elements as elements of the webpage that can be localized (see e.g. Bertholf, paragraph 38: “Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings”; and paragraph 76: “location and nationality data may be used to generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor)”).

With respect to claim 6, Bertholf teaches: The method of claim 1 wherein the customizable UI comprises a display region (see e.g. Bertholf, paragraph 30: “user can also visit a website that was developed using an embodiment and be able to see custom content”) having one or more text boxes including the editable fields (see e.g. Bertholf, paragraph 76: “generate a website in the visitor's native language and dialect, presenting currency values in the proper monetary units and format, presenting number, date and time fields in the proper local format, and providing accurate local time (i.e., date and time data in the time zone of the web visitor). Aspects of the various embodiments which permit such localization and customization”) and one or more images (see e.g. Bertholf, paragraph 66: “static content of segments 9, which contain a block of text or images”),… and the one or more images are not editable (see e.g. Bertholf, paragraph 66: “static content”).
Bertholf does not but Agapi teaches: 
the one or more text boxes inform an external editor that localized text can be input therein (see e.g. Agapi, paragraph 33: “textual prompt 215 of "Type Here" can be dynamically translated into "Tipo Aqui" of textual prompt 235”; and Fig. 2: “215-216”, “235-236”), and
Bertholf and Agapi are analogous art because they are in the same field of endeavor: translation of web page elements from one human language to another. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bertholf with the teachings of Agapi. The motivation/suggestion would be to improve the flexibility of the translation model (see e.g. Agapi, paragraphs 7-10).

With respect to claim 7, Bertholf as modified teaches: The method of claim 1 further comprising automatically identifying, by the at least one computing device based on the received information, the localizable element as an element of the webpage that can be localized (see e.g. Bertholf, paragraph 38: “Locale formatting functionality includes date formatting, currency conversion and format presentation, language and other localization settings. Locale customization is expanded to include the control panels used for site creation and management in the Web Empowerment module, providing Web Managers with a comfortable and naturalized environment for managing their website. During the initial setup, the Web Manager is able to select the web applications default country, date format, currency and even their local dialect to ensure maximum performance. Additionally, the Web Manager is also able to manage which languages their website specifically targets and can create translated content for each dialect”; paragraph 40: “Localized dialects of a Web Visitor may also be supported within various embodiments of the present invention. In many countries, the native language may be a distinct dialect that differs significantly from the national language. Thus, the ability to localize the website to particular dialects is expected to enhance the economic power of commercial websites. The web visitor will see a direct translation or may also have the ability to select their language if configured in the web application”; paragraph 25: “In regards to the Web Application, the various embodiments of the invention provide the ability to… automatically or manually switch to local translation of language/dialect”; and paragraphs 33-35).

With respect to claims 8-14: Claims 8-14 are directed to a system comprising at least one computing device, and memory to perform functions corresponding to the method disclosed in claims 1-7, respectively; please see the rejections directed to claims 1-7 above which cover the limitations recited in claims 8-14. Note that, Bertholf also discloses a system comprising at least one computing device and memory (see e.g. Bertholf, Fig. 9; paragraphs 120-121) to perform the method recited in claims 1-7.

With respect to claims 15-20: Claims 15-20 are directed to at least one hardware computer-readable storage medium including computer-executable instructions to perform functions corresponding to the method disclosed in claims 1-7, respectively; please see the rejections directed to claims 1-7 above which cover the limitations recited in claims 15-20. Note that, Bertholf also discloses machine readable storage media comprising software instructions (see e.g. Bertholf, paragraph 121) to perform the method recited in claims 1-7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, even though Bertholf discloses editable webpage fields, such as number fields, text fields, date and time fields, etc., and translating the content of these fields (see e.g. Bertholf, paragraph 76), Bertholf does not explicitly disclose these fields allowing localized text to be inputted therein.
However, Agapi discloses these features (see e.g. Agapi, paragraphs 32-33; Fig. 2). For more details, please see the corresponding rejections above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,407,042 B2 by Cancedda.
U.S. Patent No. 7,111,237 B2 by Chan.
U.S. Patent No. 7,441,184 B2 by Frerebeau et al.
U.S. Patent No. 8,386,233 B2 by Khuda.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.